Case 5:17-cv-01302-D Document 61-7 Filed 02/15/19 Page 1 of 4

Stephen Ford, PhD November 30, 2018

 

Page 1
IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

SEAN SMITH and CRYSTAL
SMITH,

Plaintiffs,
No. 5:17-CV-1302-D

CSAA FIRE and CASUALTY
INSURANCE COMPANY,

ee ee er ee ee

Defendant.

DEPOSITION OF J. STEPHEN FORD, Ph.D, P.E.

TAKEN ON BEHALF OF THE PLAINTIFFS

IN OKLAHOMA CITY, OKLAHOMA

ON NOVEMBER 30, 2018

REPORTED BY: KASEY D. EGELSTON, CSR

 

 

 

D&R REPORTING & VIDEO, INC.

800)771-1500 / depo@d ting. PLAINTIFF’S
( ) epo@drreporting.com j EXHIBIT
3

 
Case 5:17-cv-01302-D Document61-7 Filed 02/15/19 Page 2 of 4

 

Stephen Ford, PhD November 30, 2018
Page 112
1 floor joists.
2 Q Do you know if any of these floor joists
3 are broken underneath this living room?
4 A Based on the -- on the elevation
5 information contained in the Rimkus report, I think
6 there's high probability that some of them are
7 broken due to rot. That's basically what I said.
8 Q And in order to repair those broken floor
9 joists, if you were going to repair this room, you

10 would have to actually replace those floor joists;
11 right?

12 A Typically, you would not. Typically, you
13 would go in and what we would call sistering them,
14 depending upon the extent of the rot. It depends
15 upon some of the details, but effectively you would
16 go in and remove enough flooring that you could get
17 a joist that was long enough to sistering is

18 effective. Just placing a new competent joist next
19 to the damaged joist. There's lots of details that
20 have to be worked out and whether you extend that
21 new sister joist the full length or whether it was
22 just a partial length and how you attach it.

23 There's many details associated with that. But

24 effectively sistering them if they're broken due to

25 rot.

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 61-7 Filed 02/15/19 Page 3 of 4

 

Stephen Ford, PhD November 30, 2018
Page 113
1 Q Well, due to anything?
2 A Correct.
3 Q If they're broken, it could be due to

4 anything.
A If they were broken -- if they were

overloaded, but typically floor joists would be

QO Sure.

5

6

7 broken due to some type of vertical load.

8

9 A Or damage from, you know, again, excessive
0

1 water there.
11 Q Yeah. Like if the bricks just fell over
12 because of moisture or whatever and there was too

13 much load, they would have fallen; right?

14 A Okay.

15 Q I'm sorry, if the vertical brick supports
16 would have collapsed and people walk across this,

17 then that could be a load that breaks them; right?
18 A Again, yes. But you have to remember that
19 not all of the these joists are reenforced, so if

20 the joist is broken, okay, and obviously if you lose
21 vertical support, you know, due to -- due to a

22 collapsed brick column, depending on whether the

23 joist was broken at that location or depending upon
24 whether the joist was damaged due to wood rot or
25 there was load -- excessive load on the floor at

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
Case 5:17-cv-01302-D Document 61-7 Filed 02/15/19 Page 4 of 4

 

Stephen Ford, PhD November 30, 2018

Page 114

1 that location, but obviously, you know, lots of

2 things, you know, could contribute to a problem

3 occurring. A problem being either excessive

4 deflection or actual breaking of the joist. Many

5 things could create that. Typically they're

6 associated with -- for floor joists at this level of

7 structure, typically the issues are associated with

8 either vertical load or damaged material, but loss

9 of a vertical support would be one of those. And

10 what I would call a supplemental support. Because,

11 again, as I indicated, some of these joists, you

12 know, span the full length don't have any kind of --
13 so that would indicate -- when you see a reinforced

14 joist right next to a non-reinforced joint,

15 reinforced being supplementally supported or

16 whatever, then you -- that leads you to believe that
17 there's been some issue in the past.
18 Q And if you go in to fix this and you're

19 going to sister it, is the sister to code?

20 A Yeah, the design of the sister would be --
21 the sistering process would be governed by building
22 codes, absolutely.

23 Q Do you know if in Cushing you can sister
24 floor joists and it be to code? Or do you have to

25 replace them?

 

 

 

D&R REPORTING & VIDEO, INC.
(800)771-1500 / depo@drreporting.com
